Dismissal and Opinion Filed July 2, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-01338-CV

              COPELAND CONCRETE CONTRACTORS, INC., Appellant
                                   V.
              SPECIALTY SOLUTIONS CONSTRUCTION, LLC, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-06619

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
121338F.P05                                       CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

COPELAND CONCRETE                                  On Appeal from the 95th Judicial District
CONTRACTORS, INC., Appellant                       Court, Dallas County, Texas.
                                                   Trial Court Cause No. 11-06619.
No. 05-12-01338-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Lewis,
SPECIALTY SOLUTIONS                                participating.
CONSTRUCTION, LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered July 2, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–